COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-230-CR
                                 NO. 2-09-231-CR

W ILLIE ROBINSON                                                       APPELLANT

                                            V.

THE STATE OF TEXAS                                                           STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Willie Robinson was charged by two separate indictments with the

offense of failure to comply with sex offender registration requirements. He entered

an open plea of guilty in each case. The trial court accepted Robinson’s pleas and

deferred sentencing until a pre-sentence investigation report (PSI) could be

prepared. After reviewing the PSI, the trial court sentenced Robinson to eight years’




      1
           See Tex. R. App. P. 47.4.
confinement in each case, ordering the sentences run concurrently. He appeals.

W e will affirm.

       Robinson’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel averred that,

in his professional opinion, these appeals are frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California 2 by presenting a professional

evaluation of the record demonstrating why there are no reversible grounds on

appeal and referencing any grounds that might arguably support the appeal. See

Mays v. State, 904 S.W .2d 920, 922–23 (Tex. App.—Fort W orth 1995, no pet.). This

court afforded Robinson the opportunity to file a brief on his own behalf, and he has

filed three. The State has not filed a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W .2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W .2d

at 922–23. Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because Robinson entered

open pleas of guilty, our independent review for potential error is limited to potential

jurisdictional defects, the voluntariness of Robinson’s pleas, error that is not

independent of and supports the judgments of guilt, and error occurring after entry

       2
            386 U.S. 738, 87 S. Ct. 1396 (1967).

                                           2
of the guilty pleas. See Monreal v. State, 99 S.W .3d 615, 620 (Tex. Crim. App.

2003); Young v. State, 8 S.W .3d 656, 666–67 (Tex. Crim. App. 2000).

      W e have carefully reviewed counsel’s brief, Robinson’s briefs, and the record.

W e agree with counsel that the appeals are wholly frivolous and without merit. W e

find nothing in the record that might arguably support the appeals. See Bledsoe v.

State, 178 S.W .3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.



                                             PER CURIAM

PANEL: W ALKER, GARDNER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 12, 2010




                                         3